Name: Council Decision, taken by common accord with the President-elect of the Commission, of 4Ã December 2009 adopting the list of the other persons whom the Council proposes for appointment as Members of the Commission
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2009-12-08

 8.12.2009 EN Official Journal of the European Union L 321/51 COUNCIL DECISION, taken by common accord with the President-elect of the Commission, of 4 December 2009 adopting the list of the other persons whom the Council proposes for appointment as Members of the Commission (2009/903/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 17(3) and (4) and the second subparagraph of Article 17(7) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Whereas: (1) As a result of circumstances connected with the process of ratification of the Treaty of Lisbon, the Commission appointed on 22 November 2004 remained in office after 31 October 2009, pending completion of the process of appointment of the new Commission, in accordance with the provisions of the Treaty on European Union, as amended by the Treaty of Lisbon. (2) A new Commission, consisting of one national of each Member State, including its President and the High Representative of the Union for Foreign Affairs and Security Policy, must be appointed until 31 October 2014. (3) The European Council nominated Mr JosÃ © Manuel DURÃ O BARROSO as the person put forward to the European Parliament as President of the Commission, and the European Parliament elected the proposed candidate. (4) In accordance with Article 18(1) of the Treaty on European Union, the European Council appoints the High Representative of the Union for Foreign Affairs and Security Policy with the agreement of the President of the Commission. (5) The Council must adopt by common accord with the President-elect of the Commission the list of the other persons whom it proposes for appointment as Members of the Commission until 31 October 2014. (6) In accordance with Article 17(7), third subparagraph, of the Treaty on European Union, the President, the High Representative of the Union for Foreign Affairs and Security Policy and the other Members of the Commission will be subject as a body to a vote of consent by the European Parliament, HAS DECIDED AS FOLLOWS: Article 1 By common accord with Mr JosÃ © Manuel DURÃ O BARROSO, President-elect of the Commission, the Council proposes the following persons for appointment as Members of the Commission until 31 October 2014: Mr JoaquÃ ­n ALMUNIA AMANN Mr LÃ ¡szlÃ ³ ANDOR Mr Michel BARNIER Mr Dacian CIOLOÃ Mr John DALLI Ms Maria DAMANAKI Mr Karel DE GUCHT Mr Ã tefan FÃ LE Ms MÃ ¡ire GEOGHEGAN-QUINN Mr Johannes HAHN Ms Connie HEDEGAARD Ms Rumiana JELEVA Mr Siim KALLAS Ms Neelie KROES Mr Janusz LEWANDOWSKI Ms Cecilia MALMSTRÃ M Mr GÃ ¼nther H. OETTINGER Mr Andris PIEBALGS Mr Janez POTOÃ NIK Ms Viviane REDING Mr Olli REHN Mr MaroÃ ¡ Ã EFÃ OVIÃ  Mr Algirdas Gediminas Ã EMETA Mr Antonio TAJANI Ms Androulla VASSILIOU Article 2 This Decision shall be forwarded to the European Parliament. It shall be published in the Official Journal of the European Union. Done at Brussels, 4 December 2009. For the Council The President E. BJÃ RLING